In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Dutchess County (Tolbert, J.), dated March 14, 2003, which granted the defendant’s motion in limine to preclude him from introducing testimony of a certain nonparty witness at trial.
Ordered that the appeal is dismissed, without costs or disbursements.
The order appealed from is an evidentiary ruling. Such a ruling, even when made “in advance of trial on motion papers, constitutes, at best, an advisory opinion, which is neither appealable as of right nor by permission” (Chateau Rive Corp. v Enclave Dev. Assoc., 283 AD2d 537 [2001]). Florio, J.P., Krausman, Luciano, Townes and Rivera, JJ., concur.